

114 HR 5742 IH: Uniting Families Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5742IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Kind introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for the admission of certain sons and
			 daughters of citizens of the United States, which citizens served on
			 active duty in the Armed Forces of the United States abroad, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Uniting Families Act of 2016. 2.Admission of certain sons and daughters of citizens of the United States who served in the Armed Forces (a)Classification as a nonimmigrantSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
 (1)in subparagraph (U), by striking or at the end; (2)in subparagraph (V), by striking the period at the end and inserting ; or; and
 (3)by inserting after subparagraph (V) the following:  (W)subject to section 214(s), an alien who—
 (i)is 18 years of age or older and is the genetic son or daughter of a citizen of the United States, which citizen served on active duty in the Armed Forces of the United States abroad; or
 (ii)is the spouse or child of an alien described in clause (i) and is accompanying, or following to join, the alien..
 (b)Requirements for admissionSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
				
					(s)
 (1)A visa shall not be issued under section 101(a)(15)(W) until a petition has been filed in the United States by the citizen parent of the visa applicant and approved by the Secretary of Homeland Security.
 (2)The petition shall be in such form and contain such information as the Secretary of Homeland Security shall prescribe, and shall include the following information:
 (A)DNA evidence that establishes that the beneficiary is the genetic child of the petitioner. (B)An agreement in writing that the parent will provide financial support for the beneficiary until the beneficiary’s status is adjusted to the status of an alien lawfully admitted for permanent residence.
 (C)Information that establishes that the petitioner— (i)is a citizen of the United States; and
 (ii)served on active duty in the Armed Forces of the United States abroad. (3)The period of authorized admission for an alien admitted to the United States as a nonimmigrant under section 101(a)(15)(W) shall be 5 years, which may be extended for one additional 2-year period.
 (4)The total number of principal aliens who may be admitted under section 101(a)(15)(W) during any fiscal year may not exceed 5,000.
						.
 (c)Adjustment of statusSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:
				
					(n)
 (1)The Secretary of Homeland Security may adjust the status of an alien admitted to the United States as a nonimmigrant under section 101(a)(15)(W) to that of an alien lawfully admitted for permanent residence if the alien—
 (A)is admissible to the United States as an immigrant; and (B)satisfies the requirements under section 312, unless the alien is a child described in section 101(a)(15)(W)(ii) who is under the age of 18.
 (2)The numerical limitations of sections 201 and 202 shall not apply to the adjustment of aliens to lawful permanent resident status under this subsection..
 (d)NaturalizationSection 312(b) of the Immigration and Nationality Act (8 U.S.C. 1423(b)) is amended by inserting at the end the following:
				
 (4)The requirements of subsection (a) shall not apply to any person who has satisfied such requirements under section 245(n)(1)(B)..
			